VICE PRIMATURE EN CHARGE DU DEVELOPPEMENT
ET DE L'AMENAGEMENT DU TERRITOIRE

REGION DE : IHOROMBE DIRECTION DES DOMAINES ET DE
LA PROPRIETE FONCIERE
CIRCONSCRIPTION DOMANIALE ET
DISTRICT DE : IHOSY FONCIERE DE : IHOSY
CONTRAT DE BAIL EMPHYTEOTIQUE

charges spécifiques
Loi n°2008.014 du 23 Juillet 2008 et son décret d'application n°2010.233 du 20 Avri
2010 et Ordonnance n°62064 du 27 Septembre 1962 relative au bail emphytéotique)

ENTRE :
L'ETAT MALAGASY représenté par Monsieur Le VICE PREMIER MINISTRE CHARGE DU DEVELOPPEMENT
ET DE L'AMENAGEMENT DU TERRITOIRE ;
ci-dessous appelé bailleur, d'une part ;

ET : la Société TOZZI GREEN, Société à Responsabilité limitée, au Capital de Ar.980.000.000,00, ayant son siège
social à Ankadivato, lot II L 98 Antananarivo 101, représentée par son Gérant, Monsieur Didier Van Bignoot,
ci-dessous appelée preneur, d'autre part ;
IL A ETE EXPOSE, CONVENU ET ARRETE CE QUI SUIT :

Suivant demande en date du 02 Novembre 2011, la société TOZZI GREEN SARL susnommée la location de terrain d'une
contenance totale de 6S58Ha 78A 16Ca environ sis dans les communes rurales de Satrokala et d'Andiolava, District d'Ihosy,

Région d'Ihorombe et formant actuellement les propriétés dites : ANDOHANAMATOA, MANASOARENY, AMBARARATA
AMBALAVATO, ANDRIABE, TAZOAN'NY MAHARIVO, ANGEBOLAVA, TAZOAN'ANTROBOKA, AMBATOFOTSY,
AMBONDROBE, SARIRIAKA, VATOMAHARIVO, AKELIAMBONDRO, ANDRANOVORINAMBANIANDRO, AMPANDRATOKA,

TAZOABE-ANDOHARANO respectivement Tires Fonciers n°s 863-AU à 877-AU (15 titres

Du constat de l'état des lieux effectué les 24, 25, 26 Janvier 2012, 09, 10, 12, 14, 15 Février 2012, l résuie que les terrains
objet desdites propriétés consistant en savane sont reconnus disponibles au sens du dernier alinéa de l'article 30 du décret
n°2010.233 du 20 Avril 2010.

Compte tenu de ces considérations, le contrat de bail emphytéotique soumis aux conditions résolutoires du cahier des charges
ci-annexé peut être établi.

CONTRAT

Article premier : Désignation de l'immeuble
L'ETAT MALAGASY représenté comme ci-dessus loue à la Société TOZZI GREEN SARL les propriétés dites :
ANDOHANAMATOA, MANASOARENY, AMBARARATA AMBALAVATO, ANDRIABE, TAZOAN'NY MAHARIVO,

AKEI , ANDRANOVOR! respectivement
Fonciers n°s 863-AU à 877-AU (15 titres fonciers), d'une contenance totale de SiX MILLE CINQ CENT CINQUANTE HUIT
HECTARES SOIXANTE DIX HUIT ARES SEIZE CENTIARES (6558Ha, 78Ca 16Ca) sises dans les Communes Rurales de
Satrokala et d'Andiolava, District d'Ihosy, Région d'ihorombe.

Telle que lesdites propriétés sont décrites aux titres fonciers correspondants.

ä Article 2 : durée du bail, redevances locatives et frais divers.
La présente location qui RS RE Ci R Re ee) Su DEV EM Pour ins Pis de
TRENTE ANS-moyennant une redevance annuelle calculée à raison de Ar.03,0 par mètre carré soit la somme de CENT
QUATRE VNGT SEIZE MILLIONS SEPT CENT SOIXANTE TROIS MILLE QUATRE CENT QUARANTE HUIT ARIARY.
Le taux de lSdîke redevance est révisable à la hausse tous les cinq ans.

La somme $dessus représentant la première annuité de la redevance et celle de Ar. 196.763.448,00 à titre de frais de
constitution de dossier ont été déjà versées à la Caisse du Receveur des Domaines d'Ihosy par chèque BFV n°19481450.

Tous es fa généralement quelconques musqusls donnant Seule présant corrat sont à 1 charge du preneur, notamment les:
droits d'enregistrement et les frais d'inscription à la Conservation Foncière.
Article 3 : Droits du preneur
Le présent contrat de ball autorise le preneur à effectuer des travaux d'aménagement, de construction de Voies, Réseau et
Divers sous réserve de l'obtention du permis de construire.
Dans ces conditions, les réalisations effectuées par le preneur lui appartiennent en toute

Le preneur peut acquérir au profit du fonds des servitudes actives et le grever par tire de servitudes passives pour un temps
qui ne peut dépasser la durée de bail. Il a charge d'en avertir la Direction dont relève le Service des Domaines.

Article 4 : Obligations du preneur
La Société TOZZI GREEN prendra le terrain loué dans l'état où 1 se trouve sans recours contre l'Etat Malagasy pour quelque
cause que ce soit.
Tout en se réservant le bénéfice de la libre gestion du patrimoine, le preneur s'engage aux obligations de jouir du terrain loué
en bon père de famille.
Le preneur, sous peine de déchéance, sance, out anu de se conformer siictement aux dapoalions du cahier des charges spéciiques
qui demeure annexé au présent contrat.
Toute convention en violation du cahier des charges n'est pas opposable à l'Administration.
Le preneur ne peut se libérer du montant de la location échu ni se soustraire à l'exécution des conditions du présent contrat et
celles du cahier des charges en délaissant le fonds.
Le preneur ne peut en aucun cas sous louer fout ou partie du terrain objet du présent contrat.
Le preneur déclare connaître tous les règlements domaniaux en vigueur et vouloir s'y conformer strictement qu'ils soient ou non
rappelés au présent acte.

_Aticle 5 : Rupture du contrat
En cas de rupture du contrat du fait du bailleur, le preneur peut prétendre à des indemnités représentant, d'une part, le
dommage direct et immédiat en raison de l'arrêt imprévu du bail et d'autre part, la valeur vénale des constructions et autres
installations fixes qui peuvent lui appartenir au propre.
En cas de rupture du fait du preneur, le balleur peut prétendre à un dédit.
Le montant des indemnités ou du dédit est fixé d'accord parties. En cas de désaccord, il sera fait application du droit commun

Auticle & : Cession du droit au bail
Conformément aux dispositions de l'article 20 de la loi n°2008.014 du 23 Juillet 2008, le droit au bail emphytéotique ne peut être
cédé que sous réserve d'approbation par l'Autorité qualifiée pour l'accorder. Toutefois, ce droit est transmissible par succession
héréditaire.

Éonb-n grep gone on anse erreur et

préemption de l'Etat, doivent justifier de la capacité technique et professionnelle requise pour l'exercice des activités
objet du présent contrat.

AE HUE ctann oui 2 ai Sn Eu Ha où des cotations, Fanette aû 1e carte dat

gréalble en ntrmer ia Dration or relève le serie des Domaines dans un dla manu de quatre gt x jours (0

Article 7 : Droit de préemption de l'Etat
Conformément aux dispositions des articles 14 et suivants de l'ordonnance n°60.146 du 3 Octobre 1960 relative au régime
foncier d'immatricutation, l'Etat Malagasy se réserve le droit de préemption sur les constructions et réalisations fixes effectuées

par le preneur.

En cas de cessation définitive d'activité, de rupture du contrat ou à l'expiration du ball s' n'est pas renouvelé, l'Etat bénéficie
d'un droit de préemption pour l'acquisition des constructions et autres installations fixes dûment autorisées par le présent
contrat.

Le droit de préemption de l'Etat s'exerce pendant un délai de soixante jours à compter de la date à laquelle la Direction dont
relève le service des Domaines a eu connaissance de l'existence du contrat de cession.
Au cas où l'Etat renonce de son droit de préemption, autorisation est donnée au preneur de céder les aménagements,

Le nouvel acquéreur se trouve ainsi subrogé aux obligations, droits et avantages du preneur.
Article 8: Renouvellement du contrat

Le preneur désirant renouveler le contrat de bail doi adresser sa demande à la Direction dont relève le Service des

Domaines cinq ans au plus tôt et trois ans au plus tard avant l'expiration du bail.

Le bailleur en consultation avec le Ministère chargé du secteur dispose d'un délai de six mois pour répondre.

DONT ACTE

fait et récigé en minute, RAVELOJAONA Tantety Falinirine

Inspes

